This is an appeal by an employer and its insurance carrier from an award of compensation in favor of William Macken, the claimant, on account of an accident which he sustained on May 2, 1929, while in the service of the employer. The employer in its report stated that claimant was injured while engaged in his regular occupation. The proof sustains the finding of the Board that claimant was injured while lifting a milk stand. Claimant sustained a prior accident while in the employ of the National Lead Company on August 11, 1923. The finding of the Board that all disability from such prior accident terminated on November 19, 1926, is supported by the evidence. The finding of the Board that claimant was twenty-five per cent disabled as the result of the injuries suffered on May 2, 1929, is established by the evidence. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.